THOMPSON

~STEEN

FENE >

WAL CH

HOLLEY DRIGGS

oO CO “Ir NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00394-RCJ-CBC Document 40 Filed 09/09/19 Page 1 of 3

KIMBERLY P. STEIN, ESQ.
Nevada Bar No. 8675

E-mail: kstein@nevadafirm.com
MIKKAELA N. VELLIS, ESQ.
Nevada Bar No. 14294

E-mail: mvellis@nevadafirm.com
HOLLEY, DRIGGS, WALCH,
FINE, PUZEY, STEIN & THOMPSON
400 South Fourth Street, Third Floor
Las Vegas, Nevada 89101
Telephone: 702/791-0308

 

Pro Bono Counsel for Defendant ROMANA STRAZNICKA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
MARTIN STRAZNICKY, M.D. CASE NO.: 3:18-CV-00394-RCJ-CBC

Plaintiff, STIPULATION AND ORDER
REGARDING WITHDRAWAL OF
Vv. DEFENDANT’S COUNTER-CLAIM
AND CONSENT TO ALLOW
ROMANA STRAZNICKA, DEFENDANT TO FILE AN
AMENDED ANSWER

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff MARTIN
STRAZNICKY, M.D. (‘Plaintiff’), by and through his counsel of record, Robertson,
Johnson, Miller & Williamson, and Defendant ROMANA STRAZNICKA (“Defendant”),
by and through her counsel of record, the law firm of Holley Driggs Walch Fine Puzey
Stein and Thompson, for an order that Defendant is allowed to withdraw her counter-claim
[ECF No. 14]. Thereafter, the parties agree that Plaintiffs’ Motion to Strike, or in the
alternative, Motion to Dismiss [ECF No. 30] is moot and also withdrawn. Additionally,
Plaintiff consents to Defendant filing an amended answer to the Complaint within 14 days
of entry of this Order.

This Stipulation is based upon Defendant being referred to the Pro Bono Program
and being assigned counsel. See Order of Appointment of Counsel [ECF No. 37].

Following this Appointment of Counsel, the Court’s Minute Order entered August 20, 2019

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00394-RCJ-CBC Document 40 Filed 09/09/19 Page 2 of 3

directed the parties to meet and confer. As a result of this meeting, the parties agreed to
this Stipulation in an attempt to streamline this action and reduce the need for motion
practice.

IT IS SO STIPULATED.

ROBERTSON, JOHNSON HOLLEY DRIGGS WALCH FINE
MILLER & WILLIAMSON PUZEY STEIN & THOMPSON
50 West Liberty Street, Suite 600 400 South 4" Street, 3rd Floor
Reno, Nevada 89501 Las Vegas, NV 89101
By: /s/ Kirk C. Johnson By: /s/ Kimberly P. Stein
Kirk C. Johnson, Esq. Kimberly P. Stein, Esq.
Alison Gansert Kertis, Esq. Mikkaela N. Vellis, Esq.
Attorneys for Plaintiff Attorneys for Defendant

IT IS SO ORDERED
United States Magistrate Judge

patep:4 [ / of 2AF

Submitted By:

HOLLEY, DRIGGS, WALCH,
FINE, PUZEY, STEIN & THOMPSON

/s/Kimberly P. Stein
KIMBERLY P. STEIN, ESQ.
Nevada Bar No. 8657
MIKKAELA N. VELLIS, ESQ.
Nevada Bar No. 14294
400 South Fourth Street, Third Floor
Las Vegas, Nevada 89101

Pro Bono Counsel for Defendant ROMANA STRAZNICKA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00394-RCJ-CBC Document 40 Filed 09/09/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of September, 2019, I caused a true and correct copy
of the foregoing instrument entitled STIPULATION AND ORDER REGARDING
WITHDRAWAL OF DEFENDANT’S COUNTER-CLAIM AND CONSENT TO
ALLOW DEFENDANT TO FILE AN AMENDED ANSWER to be served by first

class mail to the following counsel of record:

Kirk C. Johnson, Esq.

Alison Gansert Kertis, Esq.

Roberstson, Johnson, Miller & Williamson
50 West Liberty Street, Suite 600

Reno, NV 89501

Tel: (775) 329-5600
kirk@nvlawyers.com
alison@nvlawyers.com 4

/s/Andi Hughes
An employee of Holley Driggs Walch Fine
Puzey Stein & Thompson

 
